UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2455



CAROLYN B. SANTANA,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-00-1110-24RB)


Submitted:   April 15, 2002                 Decided:   April 29, 2002


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harriet McBryde Johnson, Charleston, South Carolina; Ronald
Jebaily, JEBAILY GLASS & MEACHAM, Florence, South Carolina, for
Appellant. Robert D. McCallum, Jr., Assistant Attorney General, J.
Strom Thurmond, United States Attorney, James D. McCoy, III,
Assistant United States Attorney, Deana R. Ertl-Lombardi, Regional
Chief Counsel, Teresa H. Abbott, Assistant Regional Counsel, SOCIAL
SECURITY ADMINISTRATION, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carolyn Santana appeals the district court's order that, based

upon a report and recommendation of a magistrate judge, upheld the

Administrative Law Judges’s denial of her claim for Supplemental

Security   Income   benefits   and   for   a    period   of   disability   and

disability insurance benefits.

     We must uphold the decision to deny disability benefits if the

decision is supported by substantial evidence and the correct law

was applied.   See 42 U.S.C.A. § 405(g) (West Supp. 2001); Craig v.

Chater, 76 F.3d 585, 589 (4th Cir. 1996).                We have thoroughly

reviewed the record and the district court’s order and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court and magistrate judge.           Santana v. Barnhart, No. CA-

00-1110-24RB (D.S.C. Oct. 3, 2001).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                    AFFIRMED




                                     2